Citation Nr: 1716869	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for dyshidrosis and dermatitis (skin condition) of the hands prior to July 31, 2013.

2. Entitlement to service connection for a left knee condition, to include as secondary to service-connected anterior cruciate ligament instability and patellar spurring of the right knee (right knee condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006, including service in the Southwest Asia theater of operations from April 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  As the Veteran now resides overseas, jurisdiction lies with the Pittsburgh Foreign Cases Office.

In January 2013, the Board remanded the case for further development.  Specifically, the Board requested that new VA examinations be conducted regarding both issues.  The case has now returned to the Board for appellate review.  

In a January 2016 rating decision, the RO increased the disability rating for the Veteran's skin condition from 10 percent to 60 percent, effective July 31, 2013-the date of a VA examination.  However, as that increase did not constitute a full grant of the benefit sought for the entire appeal period, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for service connection for a left knee condition.

In regard to this issue, in his January 2008 claim, the Veteran stated that his current left knee condition was either directly a result of service or as a result of his service-connected right knee condition.  In this regard, the Veteran was first afforded a VA examination in February 2008, where the examiner diagnosed the Veteran with bilateral patellar chondropathy and pain syndrome.  However, the examiner did not provide an opinion as to the etiology of the Veteran's left knee condition.

Next, the Veteran was afforded another VA examination in June 2008.  During that examination, the examiner diagnosed the Veteran with left knee arthritis.  But again, the examiner did not provide any etiological opinion.

Due to the lack of etiological opinions, the Board previously stated in its January 2013 remand that the February and June 2008 VA examinations were inadequate for adjudicative purposes.  In its remand instructions, the Board specifically asked that a new VA examination be conducted and that the clinician opine as to whether the Veteran's left knee disability: (1) was related to service, or (2) was caused or aggravated by his service-connected right knee disability.

The new VA examination requested in the January 2013 Board remand was conducted in July 2013.  During this examination, the examiner diagnosed the Veteran with gonarthrosis of the left knee.  The examiner then stated that the Veteran's left knee condition was less likely than not related to or aggravated by his service-connected right knee condition because the Veteran did not comment on any left knee problem until 2006.  The examiner explained that if there was a relationship between the left and right knee conditions, it would be expected that the Veteran would have had a medical history of left knee complaints over time.  Additionally, the examiner stated that left knee x-rays from 2008 were negative for arthritic changes and magnetic resonance imaging from March 2008 found no left knee arthritis.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the July 2013 VA examination is inadequate for adjudicative purposes.  Specifically, while the examiner addressed the relationship between the Veteran's left and right knee, he did not address whether the Veteran's left knee condition was directly caused by service outside of any connection to the right knee.  As such, an additional medical opinion is required prior to adjudication of this remaining claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. After the above has been completed to the extent possible, send the claims file to an appropriate VA clinician for review.  If the clinician determines a new examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee condition had its onset in service or was otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee condition caused the Veteran's left knee condition.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee condition aggravated the Veteran's left knee condition beyond the natural progression of the disease.

If the clinician finds that the Veteran's left knee condition has been permanently worsened beyond normal progression (aggravated) by his service-connected right knee condition, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of his left knee condition that is attributed to the right knee condition.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A January 2008 treatment record from Dr. Simmons assessing the Veteran with knee joint instability; 

* The Veteran's November 2008 statement; and

* The March 2010 substantive appeal wherein the Veteran contends that his left knee condition was caused by physical training with multiple deployments carrying gear and equipment over a 20-year military career.

For all of the opinions requested above, a complete rationale must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




